Per Curiam.
The respondent was charged with nine specific acts of professional misconduct. The official referee to whom the matter was sent for hearing reports him guilty of three of the charges. This finding is fully sustained by the record. This court is of the opinion that at least two other charges should have been sustained. However, the unfitness of the respondent to continue as a member of the bar has been demonstrated by his conduct in connection with the charges of which he has been found guilty. These are as follows:
*283In or about the month of May, 1933, the respondent collected on behalf of Mrs. Elizabeth Patton the sum of $500 from the Irving Trust Company and converted the entire amount to his own use.
It further appears that one Mrs. Spoljaric having in December, 1933, been held for trial in the Court of Special Sessions on a charge of the illegal possession and sale of alcoholic liquors, was induced to retain the respondent and agreed to pay him a fee of $250 on his representation that by means of his influence with the district attorney’s office he could secure the dismissal of the charge against her. One hundred and twenty-five dollars was paid the respondent and $125 deposited in escrow with Mrs. Spoljaric’s former attorney pursuant to an agreement that, in the event she was fined, the amount of the fine should be deducted from the fee of $250, and in case of a sentence followed by imprisonment, the entire fee of $250 would be returned. The respondent entered a plea of guilty on behalf of Mrs. Spoljaric and she was fined the sum of $200. She was compelled to pay this amount. She thereafter obtained the $125 deposited in escrow as aforesaid, but was unable to obtain from the respondent any part of the $125 paid to him, although she was entitled to $75 thereof.
In or about the month of November, 1933, one Marie Schaal, a housemaid, consulted the respondent in reference to a judgment for $10,000 which she had obtained through another attorney against a taxicab company whose insurance carrier was the Equitable Casualty Company, which had been taken over by the State Insurance Liquidation Bureau. The respondent told her that for a fee of $500 he would collect the judgment, and that if he did not collect $6,000 or $8,000 he would return her money. He also represented that if there was one man who could collect the money it was he, as he was a friend of the Attorney-General. Between November, 1933, and April, 1934, Mrs. Schaal paid him sums aggregating $485. He requested and received these sums notwithstanding he had been informed by the State Insurance Department, in response to his request for the necessary papers to file proofs of claim, that a claim on behalf of Mrs. Schaal had already been filed and recommended for disallowance, which recommendation had been confirmed by the court. Upon his requesting a further payment of $130, Mrs. Schaal, on the advice of friends, refused to make any additional payments until he told her what he had done with the money he had received. He then admitted he could do nothing. Upon her request for the return of the money he gave her a promissory note for $400 payable in $50 monthly installments, having persuaded her to allow him to keep the remaining $85. He made only two $5 payments on account of the note.
*284The respondent has shown himself to be utterly unscrupulous, without any sense of honor in his relations with his clients, and has brazenly attempted to foist upon the referee and this court fabricated defenses and false testimony. He should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent disbarred.